Citation Nr: 9901578	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral knee 
disability currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for postoperative 
orchiopexy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1984 to April 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected 
disabilities of the knees, back and testis are sufficiently 
severe to each warrant an increased disability evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that an increased rating for 
bilateral knee disability, lumbosacral strain, and 
postoperative orchiopexy is not warranted.


FINDINGS OF FACT

1.  The appellants service-connected bilateral knee 
disability is currently manifested by complaints of bilateral 
knee pain, absent clinical findings for swelling, deformity, 
effusion, subluxation or loose motion, instability, or pain 
on motion; the range of knee motion was from 0 to 120 degrees 
on the right and from 0  to 125 degrees on the left, with 
motion restricted primarily due to obesity.

2.  The appellants service-connected back disability is 
currently manifested by complaints of occasional pain in the 
low back on a daily basis, with x-ray findings for minimal 
degenerative changes with only slight narrowing of the disk 
spaces, absent clinical findings for postural abnormalities, 
fixed deformity, paravertebral tenderness, muscle spasms, or 
neurological involvement; the range of motion was 95 degrees 
on flexion, 40 degrees on extension, 42 degrees on left 
lateral flexion, 40 degrees on right lateral flexion, 42 
degrees on left rotation, and 40 degrees on right rotation 
without objective evidence of pain on motion of the spine.

3.  The appellants service-connected postoperative 
orchiopexy is currently manifested by normal testis in size 
and consistency, with the right slightly larger than the 
left, and evidence of a low sperm count.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right and left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5003 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5295 (1998).

3.  The schedular criteria for a compensable rating for 
postoperative orchidopexy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from June 1984 to April 
1992.  Service medical records reflect that he underwent 
orchidopexy in July 1990 for recurrent testicular torsion, he 
was treated for low back strain related to heavy lifting in 
November 1991, and that he had right knee arthroscopic 
chondroplasty in January 1992 and left knee arthroscopic 
surgery in March 1992.

In June 1992, a VA examination was conducted.  The appellant 
was mildly obese.  Orthopedic examination noted chronic low 
back strain, but there were no findings for limitation of 
motion, loss of power in the lower extremities, tenderness, 
or postural abnormalities.  Examination of the knees was 
negative for swelling, subluxation, instability, and 
effusion.  The range of knee motion was from 0 to 130 degrees 
bilaterally with some patellofemoral crepitus.  Examination 
of the testis revealed normal testicles in size and 
consistency, without signs of atrophy.

By a rating decision dated September 1992, service connection 
was established for bilateral knee disability, lumbosacral 
strain, and postoperative orchidopexy each at the 
noncompensable disability level.

Subsequently, the appellant voiced disagreement with the zero 
percent ratings assigned to his disabilities and submitted a 
narrative along with medical text concerning his service-
connected disorders.  VA treatment records dated August 1992 
to January 1993 were also received showing knee and back 
complaints.

In March 1993, a personal hearing was conducted.  The 
appellant testified that his back and knee disabilities 
created problems for him at his job at a lumbar yard.  He 
disagreed with the diagnosis of chondromalacia and he claimed 
he had a piece of cartilage the size of a quarter removed 
from his knee.  He stated that the correct diagnosis of this 
knee disorder was osteochondritis dissecans and 
chondromalacia.  He complained of pain in both knees and the 
low back.  He also complained of possible sterility related 
to his orchidopexy in service.

In April 1993, a VA examination was conducted.  Examination 
of the testis, physically and sonographically, was 
unremarkable.  Laboratory testing revealed a low sperm count.  
The impression was status post orchidopexy.  On orthopedic 
examination, the appellant reported pain in both knees and 
the low back.  Clinical findings are negative for postural 
abnormalities, paravertebral tenderness, and muscle spasms.  
The appellant could touch the floor and there was 95 degrees 
of bilateral rotation, 30 degrees of bilateral flexion, and 
30 degrees of extension.  No neurological deficits were 
found.  The appellant was diagnosed with chronic lumbar 
strain and osteochondritis dissecans of the knees.

In November 1993, the appellant submitted a statement dated 
October 1993 from his orthopedic physician in service.  This 
statement reflects that the appellant was treated between 
March 1991 and March 1992 for knee pain and that he underwent 
bilateral arthroscopy.
In December 1993, the appellant submitted a second statement 
dated November 1993 from his orthopedic physician in service.  
Therein, it was reported that the appellant had removed a 
half-dollar sized articular cartilage defect on his femoral 
condyle, frayed about its margin.

VA outpatient treatment records dated September 1994 to April 
1995, and report of VA hospitalization dated April 1995, 
pertain mostly to complaints of Persian Gulf War syndrome.  
The appellant was seen in March 1995 for complaints of back 
and knee pain.

In July 1995, a VA general examination was conducted.  He was 
noted to be obese.  Carriage, posture and gait were normal.  
Musculoskeletal examination was normal.

A VA outpatient treatment note dated October 1996 reflects 
that the appellant was seen for complaints of low back and 
bilateral knee pain.  By history, he had a recent fall and 
now experienced shooting pain down both legs.  Straight leg 
raising was negative.  The impression was degenerative joint 
disease of the lumbosacral spine, but no evidence of nerve 
root compression.

In August 1997, a VA orthopedic examination was conducted.  
The appellant reported wearing a knee brace since 1992, 
bilaterally, and he complained of pain in both knees, 
particularly, with steps or walking long distances.  He 
further complained of occasional mild swelling of both knees.  
He indicated that he took pain medication once a day.  The 
appellant complained of occasional pain in the low back 
daily.  He denied any problems with his testicles apart from 
having a low sperm count.  Examination of the knees was 
negative for swelling, deformity, subluxation or loose 
motion, and instability.  The range of motion was from 0 to 
120 degrees on the right and 0 to 125 degrees on the left.  
The examiner noted limitation of motion in the knee was 
primarily due to obesity.  Examination of the back was 
negative for postural abnormalities, fixed deformity, 
paravertebral tenderness, and muscle spasms.  The range of 
back motion was 95 degrees on flexion, 40 degrees on 
extension, 42 degrees on left lateral flexion, 40 degrees on 
right lateral flexion, 42 degrees on left rotation, and 40 
degrees on right rotation.  The examiner indicated that there 
was no objective evidence of pain on motion of the spine or 
evidence of neurological involvement.  Examination of the 
testis was unremarkable except that the right testis was 
slightly larger than the left.  An x-ray study of the 
lumbosacral spine revealed minimal degenerative changes with 
slight narrowing of the disk spaces mainly at the level of 
L4-5 and L5-S1.  An x-ray study of the knees revealed a 
slight irregularity of the lower shaft of the femur, lateral 
aspect, bilaterally.  The diagnoses were status post 
orthoscopic surgery of the knees for chondromalacia, 
exogenous obesity low back pain syndrome with mild 
degenerative changes and narrowing of disk space, and status 
post surgery for correction of testicular torsion bilaterally 
with a low sperm count.

By a rating decision dated September 1997, the appellant was 
awarded a 10 percent rating for bilateral knee disability and 
a 10 percent rating for lumbosacral strain.  A noncompensable 
rating was continued for postoperative orchidopexy.


ANALYSIS

In evaluating the appellant's request for an increased rating 
for bilateral knee disability, lumbosacral strain, and 
postoperative orchidopexy, the Board considers the medical 
evidence of record.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998).  In so doing, it is our responsibility 
to weigh the evidence before us.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Knee Disability

The appellant is currently rated for his bilateral knee 
disability under diagnostic code 5003 at the 10 percent 
disability level based upon the x-ray findings of record for 
degenerative arthritis of each knee, major joints.  A rating 
in excess of 10 percent requires for one or both knees 
objective medical findings for ankylosis (diagnostic code 
5256), recurrent subluxation or lateral instability 
(diagnostic code 5257), semilunar or dislocated cartilage 
with frequent episodes of locking, pain and effusion into the 
joint (diagnostic code 5258), limitation of flexion to at 
least 45 degrees (diagnostic code 5260), limitation of 
extension to at least 10 degrees (diagnostic code 5261), or 
nonunion of the tibia and fibula with loose motion requiring 
a brace or malunion of the tibia and fibula (diagnostic code 
5262).  38 C.F.R. § 4.71a (1998).

The most recent medical evidence of record on report of VA 
examination dated August 1997 reflects complaints of pain and 
occasional mild swelling, and that he wore a knee brace, 
bilaterally.  Clinical findings were negative for swelling, 
deformity, effusion, locking, subluxation or loose motion, 
and instability.  The range of motion was from 0 to 120 
degrees on the right and 0 to 125 degrees on the left.  The 
examiner noted limitation of motion in the knee was primarily 
due to obesity.  An x-ray study of the knees revealed a 
slight irregularity of the lower shaft of the femur, lateral 
aspect, bilaterally.  Status post-orthoscopic surgery of the 
knees for chondromalacia was diagnosed.

In view of the above clinical findings, and with 
consideration of 38 C.F.R. § 4.40, 4.45 and DeLuca v. Brown, 
8 Vet.App. 202 (1995), the Board finds that the appellant 
does not meet the rating criteria for a disability evaluation 
in excess of 10 percent for either knee under diagnostic 
codes 5256 through 5262.  We note that the medical findings 
of record are negative for evidence of disuse of the legs, 
such as muscle atrophy, due to pain and there was no evidence 
of pain on motion during any the appellants VA orthopedic 
examinations of record.  Additionally, we note that the 
objective evidence of record is negative for instability of 
either knee, even though the appellant wore knee braces at 
his most recent VA examination, and therefore a separate 10 
percent evaluation based on instability (apart from the 
arthritis rating) is not warranted.

B.  Back Disability

The VA Schedule for Rating Disabilities provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating where there are muscle spasm 
on extreme forward bending, loss of lateral spine motion.  A 
40 percent rating is provided for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5295 (1998).

While the appellant complained of occasional pain in the 
low back daily on VA orthopedic examination in August 1997, 
clinical findings at that examination were negative for 
postural abnormalities, fixed deformity, paravertebral 
tenderness, and muscle spasms.  The range of motion was 95 
degrees on flexion, 40 degrees on extension, 42 degrees on 
left lateral flexion, 40 degrees on right lateral flexion, 42 
degrees on left rotation, and 40 degrees on right rotation.  
The examiner indicated that there was no objective evidence 
of pain on motion of the spine or evidence of neurological 
involvement.  An x-ray study of the lumbosacral spine 
revealed minimal degenerative changes with only slight 
narrowing of the disk spaces mainly at the level of L4-5 and 
L5-S1.  The diagnosis was low back pain syndrome with mild 
degenerative changes and narrowing of disk space.

In view of the above clinical findings, and with 
consideration of 38 C.F.R. § 4.40, 4.45 and DeLuca v. Brown, 
8 Vet.App. 202 (1995), the Board finds that the appellant 
does not meet the rating criteria for a disability evaluation 
in excess of 10 percent for lumbosacral strain under 
diagnostic code 5295.  We note that there were no objective 
findings for pain on motion.  Additionally, absent medical 
findings for ankylosis, moderate to severe limitation of 
motion, or moderate to pronounced intervertebral disc 
syndrome, a rating in excess of 10 percent under diagnostic 
codes 5289 (ankylosis), 5292 (limitation of motion), and 5293 
(intervertebral disc syndrome) is not warranted.

C.  Post Operative Orchiopexy

The VA Schedule for Rating Disabilities provides a 20 percent 
rating for complete atrophy of both testis, and a 0 percent 
rating for complete atrophy of one testicle.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (1998).  In this case, the 
medical findings of record show that the appellants has 
normal testis in size and consistency, with the right 
slightly larger than the left, and that he has a low sperm 
count.  In view of the medical findings of record, the Board 
finds that the criteria for a compensable rating for 
postoperative orchiopexy under diagnostic code 7523 are not 
met.


ORDER

An increased rating for right knee disability is denied.

An increased rating for left knee disability is denied.

An increased rating for low back disability is denied.

A compensable rating for postoperative orchiopexy is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
